Citation Nr: 0028909	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from September 1957 to March 
1958.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in July 1997 that denied the claimed benefits.  

In March 1999, the Board issued a decision in this case that 
denied an increased rating for tinnitus.  Pursuant to a Joint 
Motion for Remand and to Stay Further Proceedings (Joint 
Motion), the United States Court of Appeals for Veterans 
Claims (Court), by an Order dated in May 2000, remanded the 
case to the Board for further action.  

The Board notes that the veteran was previously represented 
before the Board by The American Legion.  


REMAND

The Joint Motion indicated that the Board's decision did not 
articulate adequate reasons and bases for its findings and 
conclusions and that, in light of evidence suggesting that 
the veteran's tinnitus had worsened, the record before the 
Board was inadequate for rating purposes.  The Joint Motion 
stated that further development of the record, including 
affording the veteran an ear examination, and readjudication 
of certain portions of the case are necessary.  

Therefore, this case is REMANDED for the following additional 
actions:

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for his service-
connected tinnitus.  All records so received should 
be associated with the claims file.  

2.  The RO should request that the veteran submit 
evidence of the severity of his service-connected 
tinnitus, including any marked interference with 
his employment caused by the tinnitus, e.g., a 
letter from his employer showing concessions made 
to the veteran on account of the tinnitus, or other 
evidence demonstrating a level of disability not 
contemplated by the current rating.  

3.  Upon completion of the above development of the 
record, the RO should schedule the veteran for an 
examination by an ear, nose, and throat specialist.  
The claims file, including a copy of this REMAND, 
must be made available to the examiner "in advance 
of the examination," as specified in the Joint 
Motion.  All indicated special tests, including an 
audiometric evaluation, should be completed.  The 
examiner's report should set forth in detail the 
veteran's complaints regarding his tinnitus and any 
pertinent clinical and audiometric findings.  The 
examiner should be requested to provide a medical 
opinion as to the following questions: 

a.  Does the veteran's service-connected 
tinnitus present an unusual or exceptional 
disability picture for that disability?  

b.  From a physician's perspective, what 
effect should the veteran's tinnitus be 
expected to have on his employment?  

All opinions should be supported by reference to 
pertinent evidence contained in the claims file.  

4.  The RO should then again consider the veteran's 
claim for an increased rating for his tinnitus, to 
include the question of whether this case should be 
referred to appropriate VA officials for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1999).  If 
action taken remains adverse to the veteran, he and 
his attorney should be provided with a supplemental 
statement of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


